Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155811(46)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SONG YU and SANG CHUNG,                                                                            Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiffs-Appellees,
                                                                    SC: 155811
  v                                                                 COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before March 14, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 31, 2018

                                                                               Clerk